FILED
                                   UNITED STATES DISTRICT COURT                               SEP 2 6 2012
                                   FOR THE DISTRICT OF COLUMBIA                         Clerk, U.S. District & Bankruptcy
                                                                                       Courts for the District of Columbia
      STEPHEN SHEFFIELD,                           )
                                                   )
                             Plaintiff,            )
                                                   )
              v.                                   )       Civil Action No.        12 1602
                                                   )
      UNITED STATES CRACK COCAINE                  )
      FAIR SENTENCING ACT, ETC., ALL               )
      DEFENDANTS,                                  )
                                                   )
                             Defendants.           )

                                          MEMORANDUM OPINION

              This matter is before the Court on consideration of the plaintiffs application to proceed

      in forma pauperis and her prose complaint. The application will be granted, and the complaint

      will be dismissed.

              Plaintiff, who is serving a four-year sentence of imprisonment imposed by the Superior

      Court of the District of Columbia on his conviction of possession of crack cocaine, seeks a

      reduction in the sentence. The Court has no authority to review a Superior Court judge's ruling,

      see Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), aff'd, 1994 WL 474995

      (D.C. Cir. 1994), cert. denied, 513 U.S. 1150 (1995), and the Court will dismiss this action for

      lack of subject matter jurisdiction.

              An Order is issued separately.




               Qi I                                    (})G.- ~,           1/(j,e:_)L
      DATE:
                   ' ~a 111-                       United States District Judge




(v)                                                                                                                          3